DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on November 1, 2021 and the terminal disclaimer are acknowledged.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities: 
Claim 1 recites in line 9, the limitation “at least one deflection element” is suggested to be replaced with “at least one deflecting element” to be consistent with line 12 of the same claim and claims 2-4, 9 and 11.
Claim 20 recites in line 1, the limitation “A mill, especially a pendulum mill or roller mill, having” is suggested to be replaced with “A mill having”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 8-10 recited the limitation “a straight prolongation of the second end section, which is tangential to a curvature at an end point of the section” is indefinite, it is unclear what structure is being claimed, since a first or second end sections are recited.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required. 
With regard to claims 13-17, the claims dated 11/01/2021 are listed as “previously presented”.  However, the claims have been amended to change the dependencies from claim 12 to claim 11.  This change has created a lack of antecedent basis for the claim term “the flap element” in claims 13-17.  The examiner suggests changing claims 13-17 back to the original claims as set forth in the Preliminary Amendment dated 05/13/2019 so that claims 13-17 depend from claim 12.  For purposes of examination, the claims will be construed as still depending on claim 12.
 
 
 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. US. Publication (2010/0236458) hereinafter Otani in view of Daimaru et al. US. Publication (2012/0138718) hereinafter Daimaru.
Regarding claim 1,
Otani discloses a separator (see fig.3-5), comprising 
a separator housing (41), 
a separator wheel (20) arranged inside the separator housing (41) and having an axis of rotation (X), and 

wherein an annular space (space between elements 41 and 14 see fig.1) is provided between the guide vane assembly (V) and the separator housing (41) in the radial direction (crossed lines see fig.2) perpendicular to the axis of rotation (center point (i.e. point of connection) of the crossed lines see fig.2) and 
a separation zone (space between elements 14 and 21 see fig.1) is provided between the guide vane assembly (V) and the separator wheel (20) 
wherein the guide vane assembly (V) comprises a plurality of vertical guide vanes (14), 
wherein at least one deflection element (13) is arranged between at least two adjacent vertical guide vanes (14) and has at least one downward-pointing (see fig.1). Otani does not discloses the least one deflection element to have curved or bent portion, wherein at least one of the at least one deflecting element has a radial inner end with a first end section and a radial outer end with a second end section, and wherein the second end section is directed downward.
Otani and Daimaru disclose both art in the same field of endeavor (i.e. comminution).
Daimaru, in a similar art, teaches in a separator (20) of a vertical mill (see fig.11) with deflection elements (29) to have at least one downward-pointing curved and/or bent portion (see para.[0089]-[0090] additionally see fig.9), wherein at least one of the at least one deflecting element has a radial inner end with a first end section (end connected to element 23, see fig.9) and a radial outer end with a second end section (end marked as 29, see fig.9), and wherein the second end section is directed 
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani with deflection elements to have at least one downward-pointing curved and/or bent portion as taught by Daimaru, as it would be beneficiary to Otani, to be able to improve classification performance (Para.[0012] lines 4-5).
Regarding claim 2,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein at least one of the deflecting elements (Otani, 13 modified with Daimaru, 29) extends over the entire width between two neighboring guide vanes (Otani, 14).
Regarding claim 3,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein at least one of the deflecting elements (Otani, 13 modified with Daimaru, 29) extends from the guide vane assembly (Otani, V) into the separating zone (Otani, space between elements 14 and 21 see fig.1) and/or into the annular space.
Regarding claim 4,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein at least one of the deflecting elements (Otani, 13 modified with Daimaru, 29) has a variable radius (Daimaru, see fig.9) of 

    PNG
    media_image1.png
    357
    520
    media_image1.png
    Greyscale



Regarding claim 6, (Currently Amended)
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein at least one of the first and second end sections is straight (Daimaru, fig.9).
Regarding claim 7, (Currently Amended)
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein at least one of the first end section is arranged horizontally (Daimaru, see fig.9).
Regarding claim 8, (Currently Amended)
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses at least one second end section (Daimaru, see fig.9), or if the second end section is an arc-shaped section (Daimaru, the second section is the bottom section including the curve), a straight prolongation of the second end section, which is tangential to a curvature at an end point of the section, runs at an In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Examiner notes, the recitation of “a straight prolongation of the second end section which is tangential to a curvature at an end point of the section” is not part of tangible structure. 
Regarding claim 9, (Currently Amended)
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani as modified by Daimaru, discloses wherein the first end section (Daimaru, fig.9, the first section is the top section including half of the curve) of at least one of the deflecting elements (Daimaru, 29), its straight prolongation, which is tangential to a curvature at an endpoint of the section, and the second end section (Daimaru, fig.9 the 
and since no criticality is recited for the first end section and the second end section to be an arc-shaped section with the angle to be greater than or equal to 90 degrees and well known in the mechanical art for arc shaped curvature to have different shape and angle deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the first end section and the second end section to be an arc-shaped section with the angle to be greater than or equal to 90 degrees to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Examiner notes, the recitation of “a straight prolongation of the second end section which is tangential to a curvature at an end point of the section” is not part of tangible structure.
Regarding claim 10, (Currently Amended)
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Examiner notes, the recitation of “a straight prolongation of the second end section which is tangential to a curvature at an end point of the section” is not part of tangible structure.
Regarding claim 11,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.

Regarding claim 20,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani Discloses a mill, especially a pendulum mill or roller mill, having the separator (Para.[0018]).
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Daimaru as applied to claim 1 above, and further in view of Markus EP Publication (1,153,661) hereinafter Markus.
Regarding claim 12,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani discloses the separating zone (space between elements 14 and 21 see fig.1) to be in front of an inner circumference of the guide vane assembly (V), but does not disclose the at least one vertical flap element extending into the separating zone.
Otani and Markus disclose both art in the same field of endeavor (i.e. comminution).
Markus, in a similar art, teaches in a separator of a vertical mill (fig.1) with at least one vertical flap element (5) extending into the separating zone (17) is arranged on an inner circumference of the guide vane assembly (10, see fig.2). Markus teaches the vertical flap element to be able to optimize the flow of material (Pag.4 line 21).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani, with a flap element as taught by Markus, as it would be beneficiary to Otani, to be able to optimize the flow of material (Pag.4 line 21).
Regarding claim 13,
The prior art Otani as modified by Daimaru and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein the flap element (Markus, 5) can swivel about a vertical axis (Markus, 9). 
Regarding claim 14,
The prior art Otani as modified by Daimaru and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein the flap element (Markus, 5) is arranged on an inner end face of the vertical guide vane (Markus, 10, see fig.2).
Regarding claim 15,
The prior art Otani as modified by Daimaru and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein a length of the flap element (Markus, 5) is equal to a length of the vertical guide vane (Markus, 10, see fig.4).
Regarding claim 16,
The prior art Otani as modified by Daimaru and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein the flap element (Markus, 5) has at least one horizontal slot (hole occupied by element 16).
Regarding claim 17,
The prior art Otani as modified by Daimaru and Markus, discloses all limitations in claim 12.

Regarding claim 18,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani does not disclose wherein the annular space tapers toward the top.
Markus, in the similar art, teaches in a separator of a vertical mill (fig.1) with wherein the annular space (space occupied by arrow element 3, see fig.1) tapers toward the top (see fig.1). Markus teaches the tapers portion to be able to facilitate and guide the flow of material (Pag.4 line 18-20).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani, with a tapers portion as taught by Markus, as it would be beneficiary to Otani, to be able to facilitate and guide the flow of material (Pag.4 line 18-20).
Regarding claim 19,
The prior art Otani as modified by Daimaru, discloses all limitations in claim 1.
Otani does not disclose wherein the guide vane assembly has at least one swirl breaker.
Markus, in a similar art, teaches in a separator of a vertical mill (fig.1) having a guide vane assembly (10) has at least one swirl breaker (5). Markus teaches the swirl breaker to be able to optimize the flow of material (Pag.4 line 21).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani, with a swirl breaker as taught by M, as it would be beneficiary to Otani, to be able to optimize the flow of material (Pag.4 line 21).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 11/01/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections are withdrawn and a new 35 U.S.C. 112 rejection is given.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
The applicant's argument on pages 5-6, is based on the newly presented amendment, since the amended language “wherein the second end section is directed downward” changed the scope of the claim, the newly presented amendment is rejected as set forth in this Office Action.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 29, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753